Title: General Orders, 19 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs ferry Sunday August 19th 1781
                            Parole White Plains
                            Countersigns Northcastle
                            Pinesbridge
                        
                        For the day tomorrow
                        Major General Lord Stirling
                        Colonel Putnam
                        For Picquet Major Woodbridge
                        Inspector Captain Converse
                        Two Companies each to consist of a Captain, two Subs four Serjeants and Fifty Rank and File are to be
                            immediately formed from the Connecticut Line and join the Light troops under the command of Lieutenant Colonel Hamilton it
                            is expected that the companies will be composed of good men engaged either for the War or three years.
                        Major Gibbs is to join the Battalion of Light infantry commanded by Colonel Vose in the room of Major Galvan
                            whose bad Health obliged him to Leave that corps.
                        Lieutenant Colonel Grosvenor is appointed to do the duty of Deputy Adjutant General to the Troops placed
                            under the immediate command of Major General Heath.
                        The General Court Martial of which Colonel H. Jackson is President will assemble at Peekskill on Thursday
                            next—It is expected the most punctual attention will be paid to this order.
                    